Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed action
Claims 1-4, 7-11 and 14-18 are pending and are being considered.
Claims 1, 8 and 15 have been amended.
Claims 6, 13 and 20 have been cancelled.

Examiner's Amendments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview and by Email from Haoliang Chen Reg. No. L1004 on 01/26/2022.
AMEND THE CLAIMS AS FOLLOWS:
1.	(Currently Amended)	A computer-implemented method, comprising:
selecting, based on one or more features of a user-selected image and as a selected algorithm, one or more of a plurality of feature area detection algorithms based on a shape of one or more feature areas on the user-selected image, wherein each one of the plurality of feature area detection algorithms detects a feature area having a respective shape;
determining a plurality of feature points of the user-selected image using the selected algorithm;
in response to determining the plurality of feature points, detecting a first plurality of interactive operations performed on at least a portion of the plurality of feature points by a user during lock screen 
storing the first plurality of interactive operations;
displaying the user-selected image on a lock screen when the mobile computing device is in a locked state;
determining that the plurality of feature points are set to be unmarked on the user-selected image displayed on the lock screen;
in response to determining that the plurality of feature points are set to be unmarked, detecting a second plurality of interactive operations on a touchscreen of the mobile computing device when the mobile computing device is in the locked state and when the plurality of feature points are unmarked on the user-selected image displayed on the lock screen; and
unlocking the mobile computing device [[if]] when the second plurality of interactive operations match the first plurality of interactive operations, wherein the second plurality of interactive operations match the first plurality of interactive operations when the second plurality of interactive operations are performed on at least a portion of the plurality of feature points with same orders and with same level of sliding force.

6.	(Canceled)	
8.	(Currently Amended)	A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
selecting, based on one or more features of a user-selected image and as a selected algorithm, one or more of a plurality of feature area detection algorithms based on a shape of one or more feature 
determining a plurality of feature points of the user-selected image using the selected algorithm;
in response to determining the plurality of feature points, detecting a first plurality of interactive operations performed on at least a portion of the plurality of feature points by a user during lock screen passcode set up of a mobile computing device, wherein the first plurality of interactive operations comprise a sliding force for a sliding operation from a first feature point to a second feature point among the plurality of feature points, and wherein the sliding force corresponds to one of a plurality of levels of predetermined sliding forces;
storing the first plurality of interactive operations;
displaying the user-selected image on a lock screen when the mobile computing device is in a locked state;
determining that the plurality of feature points are set to be unmarked on the user-selected image displayed on the lock screen;
in response to determining that the plurality of feature points are set to be unmarked, detecting a second plurality of interactive operations on a touchscreen of the mobile computing device when the mobile computing device is in the locked state and when the plurality of feature points are unmarked on the user-selected image displayed on the lock screen; and
unlocking the mobile computing device [[if]] when the second plurality of interactive operations match the first plurality of interactive operations, wherein the second plurality of interactive operations match the first plurality of interactive operations when the second plurality of interactive operations are performed on at least a portion of the plurality of feature points with same orders and with same level of sliding force.


15.	(Currently Amended)	A computer-implemented system, comprising:
one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:
selecting, based on one or more features of a user-selected image and as a selected algorithm, one or more of a plurality of feature area detection algorithms based on a shape of one or more feature areas on the user-selected image, wherein each one of the plurality of feature area detection algorithms detects a feature area having a respective shape;
determining a plurality of feature points of the user-selected image using the selected algorithm;
in response to determining the plurality of feature points, detecting a first plurality of interactive operations performed on at least a portion of the plurality of feature points by a user during lock screen passcode set up of a mobile computing device, wherein the first plurality of interactive operations comprise a sliding force for a sliding operation from a first feature point to a second feature point among the plurality of feature points, and wherein the sliding force corresponds to one of a plurality of levels of predetermined sliding forces;
storing the first plurality of interactive operations;
displaying the user-selected image on a lock screen when the mobile computing device is in a locked state;
determining that the plurality of feature points are set to be unmarked on the user-selected image displayed on the lock screen;
in response to determining that the plurality of feature points are set to be unmarked, 
unlocking the mobile computing device [[if]] when the second plurality of interactive operations match the first plurality of interactive operations, wherein the second plurality of interactive operations match the first plurality of interactive operations when the second plurality of interactive operations are performed on at least a portion of the plurality of feature points with same orders and with same level of sliding force.

20.	(Canceled)
Response to arguments
Applicants arguments filled on 09/07/2021 have been fully considered and are persuasive.
Allowable Subject matter
Claims 1-4, 7-11 and 14-18 are allowed.

Examiner’s Statement of Reason for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:

The present invention is directed towards information security technologies, and in particular, to an authentication method and device, and a method and a device for generating information for authentication. A terminal device of a first user performs authentication. The first user can predetermine standard information (e.g., a password) for authentication. After the standard information is set, the terminal device can perform authentication on any user (referred to as a second user) performing a specific operation on the terminal device based on the standard information. If the second user can correctly enter the standard information, the terminal device can authenticate the second user as the first user. Otherwise, the terminal device can determine that the second user is not the first user but an attacker, and therefore, can prevent the second user from performing the specific operation. As such, information security of the first user on the terminal device can be improved.
Claims 1, 8 and 15 identifies a unique and distinct feature of “……wherein the first plurality of interactive operations comprise a sliding force for a sliding operation from a first feature point to a second feature point among the plurality of feature points, and wherein the sliding force corresponds to one of a plurality of levels of predetermined sliding forces…… unlocking the mobile computing device when the second plurality of interactive operations match the first plurality of interactive operations, wherein the second plurality of interactive operations match the first plurality of interactive operations when the second plurality of interactive operations are performed on at least a portion of the plurality of feature points with same orders and with same level of sliding force” including other limitations in the claims.
The closest prior art Lee et al (US 20150002431) is directed towards A method and an apparatus for operating a lock function in an electronic device are provided. The method includes displaying an image on a lock screen when the lock screen is called; detecting a user input in a state in which the image 
Lee teaches selecting one or more feature point of image based on feature detection algorithm and unlocking mobile device when feature point match. Lee fails to teach wherein the first plurality of interactive operations comprise a sliding force for a sliding operation from a first feature point to a second feature point among the plurality of feature points, and wherein the sliding force corresponds to one of a plurality of levels of predetermined sliding forces…… unlocking the mobile computing device when the second plurality of interactive operations match the first plurality of interactive operations, wherein the second plurality of interactive operations match the first plurality of interactive operations when the second plurality of interactive operations are performed on at least a portion of the plurality of feature points with same orders and with same level of sliding force.

The closest prior art Moon et al (US 20140058941) is directed towards a method for providing interaction information, such as, for example, settlement information, by which a device provides the settlement information to a counterpart device, includes displaying an image which relates to an item to be used for performing the interaction, such as, for example, a credit card image of a credit card of a user of the device, on a lock screen of the device, and receiving a touch input from the user with respect to the credit card image. In the method, settlement information which corresponds to the touched credit card image is used for performing a settlement via the device. 
Moon teaches marking or unmarking plurality of feature point based on its setting. However just like Lee, Moon also fails to teach wherein the first plurality of interactive operations comprise a sliding force for a sliding operation from a first feature point to a second feature point among the plurality of feature points, and wherein the sliding force corresponds to one of a plurality of levels of predetermined 
Therefore the prior art of record does not teach or suggest individually or in combination the particular limitation listed below as recited in the claims.
“……wherein the first plurality of interactive operations comprise a sliding force for a sliding operation from a first feature point to a second feature point among the plurality of feature points, and wherein the sliding force corresponds to one of a plurality of levels of predetermined sliding forces…… unlocking the mobile computing device when the second plurality of interactive operations match the first plurality of interactive operations, wherein the second plurality of interactive operations match the first plurality of interactive operations when the second plurality of interactive operations are performed on at least a portion of the plurality of feature points with same orders and with same level of sliding force”
None of the prior art of record, either taken individually or in any combination, would have anticipated or made obvious the invention of the instant application at or before the time it was filled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOEEN KHAN/               Examiner, Art Unit 2436                                                                                                                                                                                         /SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436